DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/09/2022 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Archer (US 2016/0093821 A1) is the closest prior art. 
Archer discloses a device (device example 1) ([0218-0221]) comprising: a first electrode (ITO or cathode) and a second electrode (cathode or ITO); an active layer (LEI – light emitting layer) between the first electrode (ITO) and the second electrode (cathode); and a plurality of auxiliary layers (HIL, HTL1 and HTL2) ([0218-0219]) between the first electrode (ITO) and the active layer (LE1) (see device structure as mentioned in [0218]), wherein the plurality of auxiliary layers (HTL1 and HTL2)  includes a first auxiliary layer (HTL2) and a second auxiliary layer (HTL1), the first auxiliary layer (HTL2) proximate to the active layer (LE1) in relation to the second auxiliary layer (HTL1 or HIL), the second auxiliary layer (HTL1) proximate to the first electrode (ITO) in relation to the first auxiliary layer (HTL2). 


Also, referring to FIG. 2B of Archer, even if the HOMO/LUMO levels for HT1, HT2, and LEI (Host) were interpreted to be the “energy levels” as required by the claims, the first and second auxiliary layers (e.g., respective HOMO levels of HT2 and HT1 or respective LUMO levels of HT2 and HT1) appear to be the same and are not different magnitudes from each other, as generally required by the claims. In addition, referring to FIG. 2B of Archer, the magnitude of the energy level of the second auxiliary layer (e.g., HOMO or LUMO of HT1) is not shown to be between the magnitude of the work function of the ITO anode and the energy level of the first auxiliary layer (e.g., HOMO or LUMO of HT2) at the same time as the magnitude of the energy level of the  first auxiliary layer (e.g, HOMO/LUMO HT2) is between a magnitude of the energy level of the active layer (e.g., HOMO/LUMO Host and/or Phos1) and a magnitude of the energy level of the second auxiliary layer (e.g., HOMO/LUMO HT1), as generally required by the claims.
Additionally, Archer does not show that the absolute value of the difference between 1) the difference between the HOMO/LUMO level of the active layer (Host) and the HOMO/LUMO level of the first auxiliary layer (HT2), and 2) the difference between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721